Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Kato (US 20110142614) which teaches a fan having a mounting bracket having a central hub, the fan blades notably connected to the central hub of the mounting bracket. However with respect to Claim 6, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the ramp is supported by struts located radially exterior to the ramp between the interior surface and the exterior surface of the cylindrical housing that are axially aligned with the central hub and distributed around the circumference of the cylindrical housing, one or more of the struts at a bottom of the fan being thicker than one or more of the struts at the top of the fan. With respect to Claim 11, the prior art does not teach a handle having a first portion monolithic with the front piece of the housing and a second portion monolithic with the back piece of the housing, the first portion configured to be connected to the second portion. With respect to Claim 16, the prior art does not teach a fastening block extending outwardly from the exterior surface of the back piece and configured for insertion below the outer lip of the front piece when the front piece and back piece are connected, the fastening block comprising a second hole for the separate fastener, and two wheels connected by an axle, the axle extending through an axle bracket having a first section monolithic with the front piece and a second section monolithic with the back piece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745